DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on May 3rd, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on May 3rd, 2022 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 7, with respect to the rejections of claims 5-6, 8 and 16-20 under 35 U.S.C 112 (b) have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn.
Applicant's arguments, see pg. 7-8, with respect to the rejections of claims 1-3, 5 and 8-9 under 35 U.S.C 102 (a)(1) have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein a first shortest distance between the first gate spacers and the first source/drain regions is different from a second shortest distance between the second gate spacers and the second source/drain regions as recited in claims 1; wherein the first source/drain regions contact and extend along first sidewalls of the first portion of the fin, wherein second sidewalls of the second portion of the fin are free of the second source/drain regions as recited in claim 11; and wherein a first lowermost surface of the first epitaxial source/drain regions facing the substrate is closer to the substrate than a second lowermost surface of the second epitaxial source/drain regions facing the substrate as recited in claim 17. Claims 2-10, 12-16 and 18-20 depend on claims 1, 11 and 17, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/
Examiner, Art Unit 2818